 1

 2

 3

 4                                    UNITED STATES DISTRICT COURT
 5                                            DISTRICT OF NEVADA
 6

 7       GEORGE CHESTER ARTHUR,                                 Case No. 2:14-cv-02083-RFB-CWH
 8                          Petitioner,                         ORDER
 9             v.
10       WARDEN NEVEN, et al.,
11                          Respondents.
12

13           Before the Court are the first amended petition (ECF No. 28), Respondents’ amended

14   motion to dismiss (ECF No. 52),1 Petitioner’s opposition (ECF No. 53), and Respondents’ reply

15   (ECF No. 54). The Court grants the motion in part and reserves ruling on the motion in part.

16           Respondents first argue that petitioner has not exhausted his state-court remedies for

17   ground 2.3 of the first amended petition. Petitioner agrees. ECF No. 53, at 1-2. The Court will

18   dismiss ground 2.3.

19           Respondents next argue that Petitioner has procedurally defaulted ground 10. Ground 10

20   is a claim that the prosecution improperly shifted the burden of proof when it argued to the jury

21   that petitioner had the burden of proving self-defense. Petitioner did not present this claim to the

22   Nevada Supreme Court on direct appeal. Petitioner raised this claim for the first time in his state

23   post-conviction habeas corpus petition. The Nevada Supreme Court held that Nev. Rev. Stat.

24   § 34.810(1)(b) barred the claim because Petitioner could have raised the claim on direct appeal.

25   Ex. 110, at 6-7 & n.2 (ECF No. 33-17, at 7-8). Petitioner argues that he can demonstrate good

26   cause and prejudice to excuse the procedural default because counsel on direct appeal provided

27
     1
      The original motion to dismiss (ECF No. 51) still is pending on the Court’s docket. The Court will deny that
28   motion as moot.
 1   ineffective assistance by not raising the claim on direct appeal. ECF No. 53, at 2-5. In ground 11
 2   of the first amended petition, Petitioner claims that appellate counsel provided ineffective
 3   assistance because counsel did not raise on direct appeal the claim “that the state impermissibly
 4   shifted the burden of proof when it told the jury that Arthur bore the burden of proving self-
 5   defense,” among other claims. ECF No. 28, at 61. Respondents note that the question of cause-
 6   and-prejudice to excuse ground 10 merges into a determination of the merits of that part of
 7   ground 11. ECF No. 54, at 2. Respondents ask the Court to consider both together in the answer.
 8   Id. The Court will defer ruling upon the procedural default of ground 10 until the parties have
 9   briefed the merits.
10          IT THEREFORE IS ORDERED that Respondents’ original motion to dismiss (ECF No.
11   51) is DENIED as moot.
12          IT FURTHER IS ORDERED that Respondents’ amended motion to dismiss (ECF No. 52)
13   is GRANTED in part. Ground 2.3 of the first amended petition is DISMISSED for lack of
14   exhaustion. The Court defers ruling upon the procedural default of ground 10 until briefing on
15   the merits is complete.
16          IT FURTHER IS ORDERED that Respondents shall have forty-five (45) days from the
17   date of entry of this order to file and serve an answer, which shall comply with Rule 5 of the
18   Rules Governing Section 2254 Cases in the United States District Courts. Petitioner shall have
19   forty-five (45) days from the date on which the answer is served to file a reply.
20          DATED: December 11, 2018.
21                                                                ______________________________
                                                                  RICHARD F. BOULWARE, II
22                                                                United States District Judge
23

24

25

26

27

28
                                                       2
